Citation Nr: 9929509	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-10 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for right (minor) 
shoulder instability, currently evaluated as 10 percent 
disabling.

2.  Entitlement to restoration of a 10 percent rating for 
status post fracture of the middle finger, right (minor) 
hand.

3.  Whether a claim for an increased (compensable) evaluation 
for status post fracture, fifth metatarsal, left foot, is 
well grounded.

4.  Entitlement to an increased (compensable) evaluation for 
status post fracture, fifth metatarsal, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to 
December 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1997 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein a 10 percent rating for a 
right shoulder disability was continued; and a rating 
decision rendered by that RO in February 1998, wherein the 
rating in effect for right middle finger fracture residuals 
was reduced from 10 percent to noncompensable, and wherein a 
noncompensable rating for left fifth metatarsal fracture 
residuals was continued.

The issue of entitlement to a compensable evaluation for 
status post fracture, fifth metatarsal, left foot, is the 
subject of the REMAND section of this decision, set forth 
below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims for an increased rating for right 
shoulder instability, and for a restoration of a 10 percent 
rating for right middle finger fracture residuals, has been 
developed.

2.  Right (minor) shoulder instability is manifested 
primarily by limitation of right arm motion, and by "minimal" 
functional instability.


3.  With regard to the reduction in disability rating for the 
veteran's service-connected status post fracture of the 
middle finger, right (minor) hand, from 10 percent to 
noncompensable, as of June 1, 1998, the provisions of 
38 C.F.R. § 3.344 (1999) were neither considered nor applied; 
that reduction is, therefore, void ab initio.

4.  With regard to the veteran's claim for an increased 
(compensable) evaluation for status post fracture, fifth 
metatarsal, left foot, the elements of a well-grounded claim 
are shown.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for right (minor) 
shoulder instability are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, §§ 4.17a, 4.20, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Code 5203 (1999).

2.  The February 1998 rating decision, whereby a 10 percent 
rating for status post fracture of the middle finger, right 
(minor) hand, was reduced to noncompensable, effective as of 
June 1, 1998, was undertaken with disregard of applicable 
regulation; the criteria for that reduction in rating are not 
met, and that 10 percent rating is restored.  38 C.F.R. 
§ 3.344 (1999).

3.  A claim for an increased (compensable) evaluation for 
status post fracture, fifth metatarsal, left foot, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims for an 
increased rating for right shoulder instability, and for 
restoration of a 10 percent rating for status post fracture 

of the right middle finger, are well grounded under 
38 U.S.C.A. § 5107(a) (West 1991); that is, he has presented 
claims that are plausible.  See Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  He has not referenced the presence of 
any pertinent records that are not already associated with 
his claims folder, and the Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.  In addition, as discussed 
below, the Board finds that his claim for a compensable 
evaluation for status post fracture of the left fifth 
metatarsal is well grounded.

I.  Entitlement to an Increased Rating for Right (Minor) 
Shoulder Instability

Service connection for a right shoulder disorder, classified 
as right shoulder instability, was granted by the St. 
Petersburg RO by means of a May 1993 rating decision, 
following review of evidence that included the veteran's 
service medical records and the report of an April 1993 VA 
examination.  The RO noted that the service separation 
examination cited a history of right shoulder dislocation, 
and that the VA examination report indicated complaints of 
right shoulder pain and a clinical finding of limited 
internal rotation.  A noncompensable evaluation was assigned.  
In a rating action of February 1996, the RO increased the 
disability evaluation for this disorder to 10 percent, based 
on the report of an August 1995 VA examination.

The veteran currently contends that his right shoulder 
instability is more severe than as reflected by the 10 
percent rating assigned therefor.  After a review of the 
record, however, the Board finds that his contentions are not 
supported by the evidence, and that his claim for increased 
compensation for his right shoulder disorder fails.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by application of 
diagnostic criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999).  Under these criteria, 
the 10 percent rating currently in effect contemplates, by 
analogy, either malunion of the clavicle or scapula, or 
nonunion of the clavicle or scapula without loose movement.  

Diagnostic Code 5203; see 38 C.F.R. § 4.20 (1999).  A rating 
greater than 10 percent would be appropriate for impairment 
that is analogous to either nonunion of the clavicle or 
scapula with loose movement, or to clavicle or scapula 
dislocation.  Diagnostic Code 5203; see 38 C.F.R. § 4.20 
(1999).

The criteria for an increased rating are not met.  The report 
of the most recent clinical evaluation of the veteran's right 
shoulder, which is the report of a November 1997 VA 
examination, shows that he accomplished "full" right arm 
abduction and elevation to 180 degrees, which constitutes 
normal abduction and elevation; see 38 C.F.R. § 4.71, Plate I 
(1999).  The report also shows that he accomplished forward 
flexion to 160 degrees (as compared to full or normal flexion 
of 180 degrees), external rotation to 90 degrees (which 
constitutes full or normal flexion), and internal rotation to 
70 degrees (as compared to full or normal internal rotation 
of 90 degrees); further, "with the elbow aside," he exhibited 
external rotation of 80 degrees (compared to normal external 
rotation of 90 degrees) and internal rotation of 90 degrees 
(which constitutes full or normal internal rotation).  In 
addition, the report indicates that there was no pain on 
range of motion, and that there was no crepitus.

The Board acknowledges that the veteran exhibited some right 
shoulder impairment, as manifested by the limitation of 
motion cited above.  The Board finds, however, that the 
degree of impairment shown is not of such severity as to be 
analogous to either nonunion of the clavicle or scapula with 
loose movement, or to clavicle or scapula dislocation.  The 
motion accomplished without pain is shown to constitute 
either full, or close to full, range of motion with regard to 
all movement tested.

The Board also acknowledges that the United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals (Court), has held that functional 
impairment is to be considered by VA in ascertaining the 
appropriate level of disability compensation that is to be 
awarded.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
38 C.F.R. §§ 4.40 and 4.45 (1999).  The report of the 

November 1997 VA examination indicates that the veteran 
exhibited a certain degree of right shoulder functional 
impairment as a result of his service-connected disability.  
In particular, the report shows that the veteran has 
experienced "several" episodes of recurrent dislocations; it 
is noted that the report indicates that he had "some 
apprehension" with abduction and external rotation on 
examination.  It also shows that he indicated that he is 
"aware" of his right shoulder problems.  However, it must be 
pointed out that these problems "do[] not seem to bother him 
too much in his daily life," and that, according to the 
report, he has learned to avoid positions that put him at 
risk.  The report, in fact, indicates diagnoses to include 
history of right shoulder dislocation, "but minimal 
functional instability."  

In brief, the medical evidence shows that, while there is 
some level of functional impairment, it has been classified 
as "minimal."  This evidence also shows that the veteran has 
indicated that his problems "do[]...not bother him too much."  
The Board must therefore conclude that the functional 
impairment exhibited by the veteran does not, when considered 
in conjunction with the limitation of motion shown, rise to 
the level of right shoulder impairment that can be considered 
analogous to either nonunion of the clavicle or scapula with 
loose movement, or to clavicle or scapula dislocation.

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim for an increased 
rating for right (minor) shoulder instability.  That claim, 
accordingly, fails.

II.  Restoration of a 10 Percent Rating for Status Post 
Fracture of the Middle Finger, Right (Minor) Hand 

Pertinent regulations stipulate that reductions of certain 
ratings that have been in effect for at least five years 
require that sustained improvement in the disability in 
question must be shown; that is, a reduction of rating in 
such circumstances cannot be premised on the basis of only 
one examination (or the clinical equivalent 

thereof).  See 38 C.F.R. § 3.344 (1999).  With regard to the 
ratings that have been in effect for the veteran's service-
connected right middle finger disorder, a 10 percent rating 
became effective on December 10, 1992, and was reduced to 
noncompensable (zero percent) as of June 1, 1998; that is, 
the 10 percent rating was in effect for more than five years.  
It therefore follows that the Board must first ascertain 
whether the procedures required by 38 C.F.R. § 3.344 were 
followed, before any determination can be made as to whether 
the reduction was warranted.

In this case, the Board finds that the procedures set forth 
in 38 C.F.R. § 3.344 were not followed, with regard to the 
reduction in disability rating from 10 percent to 
noncompensable, and that the reduction implemented by that 
rating decision is void ab initio.  In particular, the Board 
notes that the veteran's right middle finger was examined by 
VA in April 1993 and August 1995, after which the RO, by 
means of rating decisions rendered in May 1993 and February 
1996, granted a 10 percent rating for a right middle finger 
disability or continued that rating, respectively.  
Subsequent to February 1996, the veteran's right finger was 
next examined by VA in November 1997, the report of which 
appears to have provided the basis for the RO's reduction in 
disability rating.

It may well be, as the RO found, that the criteria for a 10 
percent rating are not currently satisfied.  However, the 
provisions of 38 C.F.R. § 3.344, which are for application 
here, require that VA determine not that certain criteria are 
met, but rather that sustained improvement has been 
demonstrated.  Board review of the December 1997 proposed 
reduction in rating, the February 1998 rating decision 
whereby that reduction in rating was implemented, and the 
supplemental statement of the case issued thereafter, does 
not indicate that the provisions of 38 C.F.R. § 3.344 were 
considered, or that the question of whether sustained 
improvement has been demonstrated was addressed.  Failure to 
consider and apply the provisions of 38 C.F.R. § 3.344, when 
applicable, renders a rating decision void ab initio.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992); see 
also Kitchen v. Brown, 7 Vet. App. 320 (1995) and Brown v. 
Brown, 5 Vet. App. 413 (1993).  Such is the 

instance in this case, and the 10 percent rating that was 
reduced as of June 1, 1998, for the veteran's right middle 
finger disability is restored to 10 percent as of that date.

III.  Whether a Claim for an Increased (Compensable) 
Evaluation for Status Post Fracture, Fifth Metatarsal, Left 
Foot is Well Grounded

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  The 
Court has held, with regard to claims for compensable or 
increased ratings for disabilities for which service 
connection has already been established, that an assertion by 
the veteran that the service-connected disability has 
increased in severity satisfies that statutory requirement.  
Proscelle, supra.  The Board notes, in this instance, that 
the veteran has alleged that his service-connected status 
post fracture of the left fifth metatarsal is more severe 
than as reflected by the current rating therefor, and 
accordingly finds that his claim for an increased 
(compensable) rating for that disability is well grounded.  
The Board concomitantly finds that the duty to assist him in 
the development of the facts pertinent to this claim must be 
satisfied; see the REMAND section, below.

ORDER

An increased rating for right (minor) shoulder instability is 
denied.  Restoration of a 10 percent rating for status post 
fracture of the middle finger, right (minor) hand, is granted 
as of June 1, 1998, subject to the laws and regulations 
governing the disbursement of monetary benefits.  A claim for 
an increased (compensable) evaluation for status post 
fracture, fifth metatarsal, left foot, is well grounded.



REMAND

The veteran also contends that he should be awarded a 
compensable evaluation for his status post fracture of the 
left fifth metatarsal, and has perfected an appeal therefor.  
He specifically alleges that the problems resulting from this 
disorder are "ongoing and increasing," and points out that he 
underwent recent left leg vascular surgery, which he avers is 
related to his service-connected left foot injury.

As indicated above, the Board has determined that this claim 
is well grounded.  However, it has also determined, after a 
review of the record, that additional development of the 
evidence must be accomplished prior to further review of the 
veteran's claim.  In particular, the Board believes that the 
report of a current VA examination of the veteran's left 
lower extremity would be helpful in identifying the nature 
and severity of the problems that can be deemed to constitute 
residuals of the fracture of the left fifth metatarsal, to 
include but not limited to left leg vascular problems.

This claim is accordingly REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for left lower 
extremity problems beginning in January 
1998.

2.  Upon receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical records if necessary, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 

records compiled pursuant to treatment 
accorded him for left lower extremity 
problems beginning in January 1998.

3.  Following receipt of any and all such 
records, the RO should accord the veteran 
a VA examination, conducted by the 
appropriate specialist, in order to 
ascertain the nature and severity of his 
left fifth metatarsal fracture residuals.  
The examiner should specifically identify 
all residuals that can be considered to 
be the product of that fracture; in 
particular, the examiner should indicate 
whether the veteran's left lower vascular 
problems are due to that fracture.  In 
addition, the examiner should indicate 
the severity of, and impairment resulting 
from, all such residuals.  All findings, 
and the reasons and bases therefor, 
should be set forth in a clear, logical 
and legible manner on the examination 
report.  All tests indicated should be 
accomplished at this time.  The veteran's 
claims folder is to be made available to 
the examiner, for his or her review and 
referral, prior to this examination.

4.  The RO is to advise the veteran that 
failure to report for a scheduled VA 
examination without showing good cause 
for such action may result in adverse 
action with regard to his claim, to 
include possible denial thereof.

5.  Following completion of the above, 
the RO should review the claim, and 
determine whether a compensable 
evaluation for status post fracture, 
fifth metatarsal, left foot can now be 
granted.  If the decision remains adverse 
to the veteran, he and his representative 
should 

be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further review, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional medical 
records.  No inferences as to the ultimate disposition of 
this claim should be made.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals







